



Exhibit 10.1


RETROPHIN, INC.
Amendment to Employment Agreement
This Amendment (the “Amendment”) is entered into as of April 11, 2017 and
modifies the Employment Agreement (the “Agreement”) dated March 3, 2015 by and
between Retrophin, Inc. (the “Company”) and Stephen Aselage (“Executive”). All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Agreement.
The parties hereto, intending to be legally bound, agree to amend the Agreement
as follows:
1.
Article 6, Section 6.8(a) of the Agreement shall be amended and restated in its
entirety as follows:

“Severance Benefits.  If (i) within three (3) months prior to, or on or within
twelve (12) months after, the consummation of a Change in Control (as defined in
Section 6.8(b) herein), (1) the Company terminates Executive’s employment and
this Agreement without Cause pursuant to Section 6.5 herein or (2) Executive
resigns his or her employment and terminates this Agreement as a result of a
Constructive Termination pursuant to Section 6.6 herein, and (ii) in either
event (1) or (2), Executive signs the Release on or within the time period set
forth therein, but in no event later than forty-five (45) days after the
termination date and allows such Release to become effective, then Executive
shall receive the following severance benefits in lieu of any severance benefits
set forth in Section 6.5(b) or Section 6.6(b) herein:”
2.
The Agreement and this Amendment represent the complete and entire understanding
between the parties regarding the subject matter hereof and supersede all prior
negotiations, representations or agreements, either written or oral, regarding
this subject matter. No provisions of this Amendment may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer as may be specifically designated by the
Board of Directors of the Company. 

3.
The validity, interpretation, construction and performance of this Amendment and
the rights of the parties thereunder shall be interpreted and enforced under
California law without reference to principles of conflicts of laws.

4.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

5.
Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

In Witness Whereof, the parties hereto have duly executed this Amendment as of
the date set forth above.


 
 
RETROPHIN, INC.
 
 
 
 
 
 
By:
/s/ Gary Lyons
 
 
Name:
Gary Lyons
 
 
Title:
Chairman
 
 
 
 
Accepted and agreed:
 
 
 
 
 
 
 
/s/ Stephen Aselage
 
 
 
Stephen Aselage
 
 
 






